Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-01327

   CO Craft, LLC dba Freshcraft,

          Plaintiff,

   v.

   Grubhub Inc.,

          Defendant.


                        OPPOSITION TO MOTION TO INTERVENE


                                        COZEN O’CONNOR
                                       Michael W. McTigue Jr.
                                          Meredith C. Slawe
                                          One Liberty Place
                                    1650 Market Street, Suite 2800
                                       Philadelphia, PA 19103
                                      Telephone: (215) 665-2000
                                      Facsimile: (215) 665-2013
                                        mmctigue@cozen.com
                                         mslawe@cozen.com

                                         Jean Marie French
                                     707 17th Street, Suite 3100
                                         Denver, CO 80202
                                     Telephone: (720) 479-3860
                                     Facsimile: (720) 459-6134
                                        jfrench@cozen.com

                              Attorneys for Defendant Grubhub Inc.
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 2 of 17




          Defendant Grubhub Inc. (“Grubhub”) submits its Opposition to the Motion to Intervene

   (“Motion”) filed by non-parties Lynn Scott, LLC and The Farmer’s Wife, LLC (“Movants”), Dkt.

   No. 40. For the reasons set forth herein, the Motion should be denied.

                                          INTRODUCTION

          This action was filed on May 11, 2020. After an exchange of information and documents

   and months of arm’s-length negotiations, Plaintiff CO Craft, LLC (“Freshcraft”) and Grubhub

   have reached a class-wide settlement (“Settlement”), subject to this Court’s approval. See

   Stipulation and [Proposed] Order re: Settlement (“Stip.”) at 1, Dkt. No. 36. The proposed

   Settlement was reached after three full-day mediation sessions and subsequent negotiations

   facilitated by the Honorable Diane M. Welsh (Ret.), a well-respected mediator with Judicial

   Arbitration and Mediation Services, Inc. (“JAMS”). Id. at 1. Freshcraft will file a Motion for

   Preliminary Approval no later than April 16, 2021, which will include the terms of the Settlement.

   Order, Dkt. No. 38.

          More than five months after this action was filed, Movants filed a competing putative

   nationwide class action in the U.S. District Court for the Northern District of Illinois, captioned

   Lynn Scott, LLC v. Grubhub Inc., No. 20-6334 (N.D. Ill.). That action has been stayed pending

   this Court’s review of the Settlement. See Mem. Op. & Order (“Stay Order”) at 9, Scott, No. 20-

   6334 (N.D. Ill. Mar. 22, 2021), Dkt. No. 22.1 The Scott court found “sufficient overlap” between

   the actions to justify a stay and concluded a stay “is unlikely to prejudice [Movants], and would




   1
          This Stay Order is attached as Exhibit 1 to Movants’ Notice of Supplemental Authority,
   Dkt. No. 43-1, filed with this Court on March 23, 2021. Movants’ notice does not comply with
   this Court’s Practice Standards § III.K.

                                                   1
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 3 of 17




   minimize the burden upon the parties.” Id. at 9. Movants now seek to intervene in this action to

   conduct discovery into “the fairness of the Settlement negotiated on their behalf.” Motion at 1.

   The Motion should be denied for at least four reasons.

          First, intervention is untimely, unnecessary, and prejudicial to the existing parties.

   Movants have not requested, reviewed, or otherwise have any knowledge of the terms of the

   Settlement. They have curiously raised their purported need to intervene irrespective of the

   Settlement terms and only after the parties engaged in months of arm’s-length negotiations.

   Intervention would only serve to prejudice these extensive settlement efforts. After their review

   of those terms and at the appropriate time, Movants will have the opportunity to decide whether

   they wish to object to the Settlement.

          Second, Movants have not identified any impairment to their interests. Movants do not

   know how their pending claim in Scott will be affected by the Settlement, and they will have an

   opportunity to object to the Settlement at the appropriate time. Movants seem disinterested in how

   the Settlement will affect their individual claim, as they seek to intervene only to ensure they can

   pursue class-wide relief. This is not a proper ground for intervention.

          Third, Movants are adequately represented by Freshcraft in connection with the Settlement.

   Movants’ mere speculation regarding the Settlement terms and their unfounded and baseless

   accusations about Freshcraft and its counsel do not satisfy the requisite “concrete showing” that

   Movants’ interests are inadequately represented in this action.

          Fourth, permissive intervention at this stage will not serve the interests of the Settlement

   class, as it would serve only to unduly delay this Court’s review of the Settlement.

          The Motion should be denied.


                                                    2
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 4 of 17




                                            BACKGROUND

   I.     This Action

          On May 11, 2020, Freshcraft filed this putative nationwide class action asserting a single

   claim against Grubhub under the Lanham Act. Compl. ¶¶ 44–56, Dkt. No. 1. Freshcraft alleges

   that Grubhub created pages on its platforms for restaurants that, like Freshcraft, “do not do business

   with Grubhub.” Am. Compl. ¶¶ 17, 23. Freshcraft further claims that these pages contained

   “misleading statements . . . regarding [Grubhub’s] services and the services of many restaurants,”

   including “that consumers can use Grubhub to order delivery or pickup from restaurants [while]

   omitting that Grubhub is not contracted or authorized to do so,” and that “restaurants a[re] ‘Closed’

   or ‘Not currently taking online orders’” when they are open. Id. ¶¶ 23, 45–46. According to

   Freshcraft, these alleged practices were misleading and “likely to influence the ordering decisions

   of potential consumers,” thereby causing “injury to [restaurants’] business, reputation, and

   goodwill.” Id. ¶¶ 48–49, 53.

          Based on these allegations, Freshcraft seeks to represent a putative nationwide class of

   restaurants that were similarly “listed or otherwise included by Grubhub on Grubhub platforms

   that did not have an unterminated . . . agreement to be listed or otherwise included on Grubhub

   platforms.” Id. ¶ 34. Freshcraft seeks injunctive relief on behalf of this class that would restrain

   Grubhub “from engaging in further acts of false advertising, and ordering removal of all [of]

   Defendant’s false advertisements” alleged in the action. Id. ¶¶ 53–54.

   II.    After Extensive Negotiations, Including Three Full-Day Mediation Sessions, the
          Parties Agreed to a Class-Wide Settlement

          Freshcraft and Grubhub agreed to engage in settlement discussions in August 2020. Stip.

   at 1. To further these efforts, the parties retained the services of Judge Welsh, a well-respected

                                                     3
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 5 of 17




   mediator with JAMS. Id. Over several months, the parties exchanged documents and information,

   actively engaged in settlement discussions, and participated in three separate day-long virtual

   mediation sessions facilitated by Judge Welsh, each of which ended without resolution. Id. The

   parties continued their active settlement discussions and, with the assistance of Judge Welsh,

   subsequently reached a Settlement. Id. Freshcraft filed a stipulation on February 24, 2021,

   advising this Court of the Settlement, Dkt. No. 36, and will file a Motion for Preliminary Approval

   by April 16, 2021. Order, Dkt. No. 38.

   III.   The Scott Action

          On October 26, 2020—more than five months after Freshcraft initiated this action—

   Movants commenced their overlapping putative nationwide class action arising from the same

   alleged practices at issue here. Like Freshcraft, Movants purport to assert a single cause of action

   against Grubhub under the Lanham Act. Scott, Compl. ¶¶ 107–12.2 And like Freshcraft, Movants

   claim that Grubhub “add[ed] unaffiliated restaurants to its platform” in a manner that was

   “inaccurate,” “out-of-date,” and “misleading [to] consumers, who reasonably believe the

   restaurants have partnered with Grubhub.” Id. ¶¶ 34–35, 87, 92. Also like Freshcraft, Plaintiffs

   seek “injunctive relief . . . requiring Grubhub to take appropriate affirmative steps to avoid

   customer confusion.” Id. ¶¶ 111–12. Grubhub disputes that any consumer has been misled or that

   Freshcraft or Movants have otherwise been injured in any way.

          On March 22, 2021, the U.S. District Court for the Northern District of Illinois stayed Scott

   in light of the “overlap [between the actions] and the fact that [this action] may be settled in the

   near future.” Stay Order at 10. In granting the stay, the court recognized that both actions concern


   2
          Movants’ complaint in Scott is attached as Exhibit A to the Motion, Dkt. No. 40-1.

                                                    4
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 6 of 17




   “whether consumers are likely to be confused by Grubhub’s alleged inclusion of unaffiliated

   restaurants on its platform,” and further that “both suits seek injunctions preventing Grubhub from

   putting false information on its platform.” Id. Because “both suits complain of some of the same

   misconduct, and the Colorado Action may be closer to resolution than this case,” the court

   concluded “a limited stay of these proceedings has the potential to streamline this action, is

   unlikely to prejudice [Movants], and would minimize the burden upon the parties and the court by

   avoiding duplicative and inconsistent litigation.” Id. at 9.

                                               ARGUMENT

   I.      Movants May Not Intervene as of Right

           A.      Standard

           Under Federal Rule of Civil Procedure 24(a)(2), a non-party may move to intervene as a

   matter of right if—and only if—it can show “(1) the [motion] is timely, (2) the [movant] claims

   an interest relating to the property or transaction which is the subject of the action, (3) the

   [movant’s] interest may be impaired or impeded, and (4) the [movant’s] interest is not adequately

   represented by existing parties.” Oklahoma ex rel. Edmondson v. Tyson Foods, Inc., 619 F.3d

   1223, 1231 (10th Cir. 2010) (alterations in original) (citation omitted). “The central concern in

   deciding whether intervention is proper is the practical effect of the litigation on the applicant for

   intervention.” San Juan Cty. v. United States, 503 F.3d 1163, 1193 (10th Cir. 2007) (en banc).

           B.      Movants’ Delay Was Purely Tactical and Unjustified in Light of the Resulting
                   Prejudice to the Parties

           The timeliness of a motion to intervene is determined “in light of all of the circumstances.”

   Tyson Foods, 619 F.3d at 1232. Three factors, however, dominate the analysis: “[ (1) ] the length

   of time since the [movant] knew of [its] interests in the case; [ (2) ] prejudice to the existing parties;


                                                       5
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 7 of 17




   [and (3) ] prejudice to the [movant].” Id. (alterations in original) (citation omitted). A movant’s

   speculation as to the “possibility of prejudice” is insufficient to outweigh the prejudice of adding

   an additional party after litigation has progressed. Id. at 1238.

          Movants claim they “acted quickly after learning the grounds for intervention” when

   “Freshcraft expanded its proposed class definition to encompass Movants.” Motion at 8–9.

   Freshcraft, however, filed its original complaint nearly a year ago, on May 11, 2020, raising similar

   allegations on behalf of a putative class. See Compl. ¶¶ 17, 23, 45–46. The U.S. District Court

   for the Northern District of Illinois has since confirmed that this action and Scott seek to address

   overlapping issues and relief. See Stay Order at 9–10. Indeed, only now that Freshcraft and

   Grubhub are poised to resolve certain claims do Movants seek to intervene and disrupt the

   Settlement, even though they do not know (and have not asked about) the Settlement terms.

   Movants’ statement also rings hollow for reasons set forth below.

          The parties to this action expended significant time and resources negotiating and finalizing

   terms of a class-wide resolution that will provide significant benefits to the putative class.

   Intervention at this stage will only serve to disrupt this Court’s review of the Settlement terms.

   Courts have found motions to intervene under similar circumstances to be untimely and improper,

   particularly where, as here, a movant’s “concerns c[an] largely be addressed through the normal

   objection process.” Allen v. Bedolla, 787 F.3d 1218, 1222 (9th Cir. 2015); see also In re Uponor,

   Inc., F1807 Plumbing Fittings Prod. Liab. Litig., No. 11-2247, 2012 WL 2325798, at *3 (D. Minn.

   June 19, 2012) (prejudices weighed “strongly in favor of denying intervention” where class

   “settlement parties . . . would be prejudiced by an expensive, time-consuming delay, additional

   discovery, and by restarting or revisiting settlement negotiations”), aff’d, 716 F.3d 1057 (8th Cir.


                                                     6
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 8 of 17




   2013); In re Holocaust Victim Assets Litig., 225 F.3d 191, 198 (2d Cir. 2000) (“We have affirmed

   a denial of a motion to intervene where granting intervention would have jeopardized a

   settlement.”).3

           Movants do not disclaim prior knowledge of this action or Freshcraft’s class allegations.

   Yet rather than timely move to intervene—whether by permission or as of right—Movants chose

   instead to file a competing putative nationwide class action in another court. This seems to be a

   standard practice by Movants’ counsel, Gibbs Law Group (“Movants’ Counsel”). In the last year

   alone, Movants’ Counsel has filed at least nine other copy-cat or tag-along proposed class

   actions raising the same or similar claims and allegations that were already asserted by litigants

   represented by other plaintiffs’ counsel. See, e.g., Williams v. Midwestern Pet Foods, Inc., No.

   21-22 (S.D. Ind. Jan 28, 2021); Gamble v. Google LLC, No. 20-7984 (N.D. Cal. Nov 12, 2020);

   Bess v. Frontier Airlines, Inc., No. 20-1837 (D. Colo. Jun 22, 2020); Malachowsky v. Vail Resorts,

   Inc., No. 20-1529 (D. Colo. May 28, 2020); Blum v. Alterra Mountain Co., No. 20-1520 (D. Colo.

   May 28, 2020); M.E. v. TikTok, Inc., No. 20-3555 (N.D. Cal. May 27, 2020); Ambrosia Indy LLC

   v. Soc’y Insur. Mut. Co., No. 20-771 (E.D. Wis. May 21, 2020); John v. Clearview AI, Inc., No.

   20-3481 (S.D.N.Y. May 4, 2020); Kopfmann v. StubHub, Inc., No. 20-3025 (N.D. Cal. May 1,

   2020). Movants’ Counsel has repeatedly employed a strategy of filing duplicative actions in an

   effort to wrest control of already-filed litigation.




   3
           Movants’ reliance on Guardians v. Jewell (Motion at 8–9) is misplaced. Guardians was
   not a proposed class action, there was no objection to timeliness, and, in any event, the proposed
   intervenors filed their motions to intervene within three months of the complaint being filed. No.
   15-2026, 2016 WL 660123, at *2 (D. Colo. Feb. 18, 2016).

                                                      7
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 9 of 17




          C.      Movants’ Interests Will Not Be Impaired

          Without any basis, Movants argue that “their ability to obtain adequate relief in the Lynn

   Scott case would be severely compromised” if not permitted to intervene. Motion at 9. This

   argument fails for at least three reasons.

          First, Movants do not know the terms of the Settlement, have not requested any information

   about the Settlement, and have no understanding of how the Settlement will impact their interests

   or their ability to pursue their claim in the Scott action. Their request to intervene absent any

   knowledge of the Settlement is striking.

          Second, Movants acknowledge that they are not seeking to intervene to protect their own

   interests, but rather to protect their ability to pursue their own class-wide settlement. See id. But

   to intervene as of right, a movant must show an impairment to a “‘direct, substantial, and legally

   protectable’” interest it has in the proceeding. Barnes v. Sec. Life of Denver Ins. Co., 945 F.3d

   1112, 1121 (10th Cir. 2019) (citation omitted). A contingent interest in the litigation of another’s

   rights cannot support intervention. See City of Stilwell, Okla. v. Ozarks Rural Elec. Co-op. Corp.,

   79 F.3d 1038, 1042 (10th Cir. 1996). Here, Movants do not argue that the Settlement will prevent

   them from pursuing any individual claim. Rather, Movants seek to intervene to protect their

   ability to secure a recovery on behalf of others. See Motion at 9. Such an interest is neither direct

   nor legally protected.

          Third, upon review, Movants may seek to object to the Settlement under Federal Rule of

   Civil Procedure 23(e). Cf. Ehrheart v. Verizon Wireless, 609 F.3d 590, 593 (3d Cir. 2010) (“Under

   Rule 23(e), a district court acts as a fiduciary, guarding the claims and rights of the absent class

   members.”). Indeed, district courts throughout this circuit have found a class settlement does not


                                                    8
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 10 of 17




   impair the interests of absent class members who retain the ability to object. See, e.g., In re

   Samsung Top-Load Washing Mach. Mktg., Sales Practices & Prod. Liab. Litig., No. 17-2792,

   2018 WL 3676971, at *4 (W.D. Okla. Aug. 2, 2018); Harper v. C.R. England, Inc., No. 16-906,

   2016 WL 7190560, at *2 (D. Utah Dec. 12, 2016), vacated and remanded on other grounds, 746

   F. App’x 712 (10th Cir. 2018); In re Motor Fuel Temperature Sales Practices Litig., No. 07-1840,

   2011 WL 5331678, at *3 (D. Kan. Nov. 4, 2011). Courts in other circuits have reached the same

   conclusion.4

          On December 12, 2019, Movants’ Counsel filed a similar motion to intervene in Marciano

   v. DoorDash, Inc., No. CGC-18-567869 (Cal. Super. Ct.), “to protect [movant’s] interests from

   being harmed by the [class] settlement before the Court.” Mem. P. & A. Sup. Mot. Intervene at 2,

   id., attached as Exhibit A.5 The court denied Movants’ Counsel’s motion as “premature” because

   the settlement had not yet been preliminarily approved. Order at 5, Marciano, No. CGC-18-

   567869 (Cal. Super. Ct. June 30, 2020), attached as Exhibit B. The court further noted that the

   movant’s “interests will be adequately protected in the settlement approval process,” as “[he] will

   have the opportunity to opt out of the settlement or object to the settlement at the final approval

   hearing and may preserve his right to appeal by filing a motion to set aside the judgment.” Id. at


   4
         See, e.g., Grilli v. Metro. Life Ins. Co., 78 F.3d 1533, 1536 (11th Cir. 1996); Zepeda v.
   PayPal, Inc., No. 10-2500, 2014 WL 1653246, *6 (N.D. Cal. Apr. 23, 2014); Calibuso v. Bank
   Am. Corp., No. 10-1413, 2013 WL 5532631, at *3 (E.D.N.Y. Oct. 4, 2013); Davis v. J.P. Morgan
   Chase & Co., 775 F. Supp. 2d 601, 607 (W.D.N.Y. 2011).
   5
           At the time, Movants’ Counsel represented hundreds of similarly situated class members,
   including two in then-pending litigation. See id. at 3; Wass v. DoorDash, Inc., No. 19-4637 (N.D.
   Cal.); Harriman v. DoorDash, Inc., No. 19-6411 (N.D. Cal.). While the motion was pending,
   Movants’ Counsel, consistent with their practices, filed a further substantially similar, putative
   nationwide class action, despite the pending global settlement. See Linn v. DoorDash, Inc., No.
   20-666 (N.D. Cal. Jan. 29, 2020).

                                                   9
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 11 of 17




   5–6. The court was unpersuaded by Movants’ Counsel’s recasting of the motion as one for

   “intervention inquiry,” as it was plain the purpose of the motion was to “challeng[e] the

   settlement.” As a movant “is not entitled to mandatory intervention on that basis,” the court denied

   the motion.6 The same result is warranted here.

          D.      Freshcraft Has Adequately Represented Movants’ Interests in Connection
                  With the Settlement

          Likewise, Movants have failed to demonstrate that their “interest[s] [are] not adequately

   represented by existing parties.” Tyson Foods, 619 F.3d at 1231. Where, as here, “the objective

   of the applicant for intervention” is shared by a party to the action, representation is presumed

   adequate and the movant must make “‘a concrete showing’” of inadequacy to justify intervention.

   Tri-State Gen. & Transmission Ass’n, Inc. v. New Mexico Pub. Regul. Comm’n, 787 F.3d 1068,

   1072–73 (10th Cir. 2015) (citations omitted). Competing motivations or incentives will not disrupt

   this presumption so long as the parties’ ultimate “objectives are the same” in the litigation. See

   id.; Statewide Masonry v. Anderson, 511 F. App’x 801, 806–07 (10th Cir. 2013). The presumption

   of adequacy is particularly appropriate where proposed intervenors have filed a competing or

   overlapping class action. See, e.g., In re Samsung, 2018 WL 3676971, at *4.7




   6
          The Marciano court also denied permissive intervention, as allowing intervention “would
   likely delay the settlement approval proceedings and increase litigation costs without a
   corresponding benefit” and “[movant’s] interest will be adequately protected in the settlement
   approval process.” Id. at 6.
   7
            Even where the presumption of adequacy does not attach, nothing “obviate[s] the movant’s
   burden of demonstrating the requirements set forth in Fed. R. Civ. P. 24(a)(2).” Id. at *2; see also
   Bush v. Viterna, 740 F.2d 350, 355 (5th Cir. 1984) (“However ‘minimal’ [a movant’s] burden may
   be, it cannot be treated as so minimal as to write the requirement completely out of the rule.”).

                                                   10
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 12 of 17




          Movants share Freshcraft’s ultimate objective in this litigation.        As the Scott court

   recognized, Freshcraft and Movants both contend “consumers are likely to be confused by

   Grubhub’s alleged inclusion of unaffiliated restaurants on its platform.” Stay Order at 10. Further,

   both actions seek redress for such alleged confusion, including through “injunctions preventing

   Grubhub from putting false information on its platform.” Id. Differences in theories of relief or

   class composition do not change this ultimate shared objective. See Hershey v. ExxonMobil Oil

   Corp., 278 F.R.D. 617, 621 (D. Kan. 2011) (presuming adequacy because, “[w]hile there are

   important distinctions between the two actions, the plaintiff classes in both actions share a common

   interest in maximizing recovery against the defendant”).

          Movants nonetheless argue that their interests are not adequately represented because (a)

   Freshcraft amended its class definition; (b) the parties were able to reach a settlement without

   significant in-court litigation; and (c) the parties have not filed a related-case notice pursuant to

   D.C. Colo. L. Civ. R. 3.2(a). Motion at 10–11. Each of these arguments falls far short of the

   “concrete showing” required to justify intervention.

          It was entirely proper for Freshcraft to amend its class definition during its ongoing

   investigation.   Freshcraft’s allegations have always presumed class members would, like

   Freshcraft, lack a present contractual relationship with Grubhub. See Compl. ¶¶ 17, 23, 45–46

   (alleging Grubhub falsely advertised “consumers can use Grubhub to order delivery or pickup

   from restaurants [while] omitting that Grubhub is not contracted or authorized to do so”).

   Clarifying the scope of the class ensured that similarly situated entities would have the opportunity

   to benefit from—or object to—the Settlement.




                                                    11
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 13 of 17




          Ross v. Convergent Outsourcing, Inc., which was cited by Movants, is not to the contrary.

   Ross concerned the preliminary0 approval of a class settlement under the Fair Debt Collection

   Practices Act (“FDCPA”). 323 F.R.D. 656, 658 (D. Colo. 2018). Initially limited to Colorado

   residents, the parties’ settlement agreement expanded the class to capture multiple actions pending

   nationwide. Id. But because the FDCPA imposes a per-suit cap on class damages, combining

   these separate actions under one settlement substantially reduced defendant’s exposure while

   resulting in little to no actual recovery for each individual class member. Id. at 660–61. This

   “diluting [of] the original Colorado class members’ potential recovery”—not the expansion of the

   class per se—led the court to deny preliminary approval without prejudice. Id. at 660–63.

          Further, it is often in a putative class’s best interest to resolve disputes without engaging in

   formal litigation or discovery. As Movants’ attorney acknowledged elsewhere, “[s]ettlement

   allows the class to avoid the inherent risk, complexity, time, and cost associated with continued

   litigation.” Pls.’ Mot. Prelim. Approval at 17, 32, In re TikTok, Inc., Consumer Priv. Litig., No.

   20-4699 (N.D. Ill. Feb 25, 2021) (citation omitted) (E. Fegan on brief) (seeking approval of

   multidistrict class settlement upon limited confirmatory discovery), Dkt. No. 122.             Indeed,

   Movants’ Counsel promotes itself as “often obtaining advantageous settlements that benefit both

   the class and the interests of judicial economy” and as “endeavor[ing] to position cases for

   efficient and meaningful settlements whenever possible.” Gibbs L. Grp.’s Mot. Appointment

   Interim Class Counsel at 1, 4, In re Frontier Airlines Litig., No. 20-1153 (D. Colo. Oct. 1, 2020)

   (emphases added), Dkt. No. 46. The important consideration is not how much discovery has been

   taken, or whether issues have been litigated, but rather whether “the ‘parties have sufficient

   information to make an informed decision about settlement.’” Pls.’ Reply Mem. Sup. Mot. Final


                                                    12
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 14 of 17




   Approval at 10, Joh v. Am. Income Life Ins. Co., No. 18-6364 (N.D. Cal. Dec. 12, 2019) (citation

   omitted) (S. Tindall on brief), Dkt. No. 50; see also Pls.’ Notice Mot. & Mot. Prelim. Approval at

   17, Joh, No. 18-6364 (N.D. Cal. Aug. 1, 2019) (moving to approve class settlement pre-answer

   based on limited “mediation discovery”), Dkt. No. 39; Pls.’ Notice Mot. & Mot. Prelim. Approval

   at 16, In re Hyundai Sonata Engine Litig., No. 15-1685 (N.D. Cal. Apr. 14, 2016) (seeking

   approval of pre-answer class settlement based on “confirmatory discovery” during settlement

   negotiations), Dkt. No. 57.8

           Finally, it is of no moment that a notice of related case was not filed with this Court. The

   purpose of D.C. Colo. L. Rev. R. 3.2(a) is to allow a court to, “in its discretion, assign a later-filed

   ‘related’ case to the judicial officer assigned to the earlier-filed one.” Roe v. Minguela, No. 16-

   2744, 2018 WL 4148261, at *11 (D. Colo. Aug. 30, 2018). This is merely a matter of intra-district

   judicial administration. See D.C. Colo. L. Rev. R. 3.2(d).

   II.     Permissive Intervention Should Be Denied

           On “timely application,”9 a court may, in its discretion, grant a request to intervene if the

   potential intervenor can show it “has a claim or defense that shares with the main action a common

   question of law or fact.” Fed. R. Civ. P. 24(b). In exercising this discretion, “the court must

   consider whether the intervention will unduly delay or prejudice the adjudication of the original

   parties’ rights.” Kane Cty., Utah v. United States, 597 F.3d 1129, 1135 (10th Cir. 2010).

           The parties will be prejudiced if Movants are permitted to intervene. Movants waited until

   after a settlement was announced to bring this Motion, thereby “threaten[ing] to thwart the


   8
           Copies of these briefs are attached hereto as Exhibits C through G.
   9
          As already set forth, Movants’ application is not timely, and for that reason alone they
   cannot be permitted to intervene.

                                                     13
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 15 of 17




   parties’ . . . interest in progressing with the Settlement [they] have spent months . . . negotiating.”

   Calibuso, 2013 WL 5532631, at *3. Movants should not be permitted to “derail the settlement

   process.” Id.

          Permissive intervention is likewise inappropriate where the proposed intervenor “has other

   adequate means of asserting its rights.” Korioth v. Brisco, 523 F.2d 1271, 1279 n.25 (5th Cir.

   1975) (finding, in such cases, “motion for permissive intervention would appear to be almost

   untenable on its face”). Hence, courts regularly decline to permit absent class members to

   intervene where they had or will have “an opportunity to state their objections before the Court.”

   Holocaust Victim Assets Litig., 225 F.3d at 202; see also, e.g., Harper, 2016 WL 7190560, at *2;

   In re Motor Fuel, 2011 WL 5331678, at *2; cf. Brewer v. Republic Steel Corp., 513 F.2d 1222,

   1225 (6th Cir. 1975) (affirming denial of permissive intervention where movant could participate

   as amicus curiae). And the Tenth Circuit has repeatedly affirmed the denial of permissive

   intervention where the movant is adequately represented by the named plaintiffs. See Tri-State

   Gen., 787 F.3d at 1075 (citing Ozarks, 79 F.3d at 1043).

          Movants nonetheless argue intervention should be permitted to allow them discovery in

   aid of this Court’s preliminary review of the Settlement. Motion at 12. The standard for

   permissive intervention, however, is not whether intervention will aid the Court, but whether the

   parties will be unduly delayed or prejudiced. Indeed, as one court has observed, “[d]ue to the

   potential for undermining the settlement process, absent some evidence of collusion in the

   settlement negotiations, courts disfavor motions to intervene to conduct discovery.” In re

   Motor Fuel, 2011 WL 5331678, at *2 (emphases added); see also Lane v. Facebook, Inc., No. 08-

   3845, 2009 WL 3458198, at *5 (N.D. Cal. Oct. 23, 2009). Intervention here would needlessly


                                                     14
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 16 of 17




   slow the settlement process and “clutter the action.” Arney v. Finney, 967 F.2d 418, 421–22 (10th

   Cir. 1992); see also Holocaust Victim Assets Litig., 225 F.3d at 202 (affirming denial of permissive

   intervention where “intervention would prejudice the adjudication of the rights of the existing

   parties by destroying their Settlement”). The Motion should therefore be denied, and Movants

   should review the Settlement and consider whether they wish to object at the appropriate time.10

                                            CONCLUSION

          For the foregoing reasons, Grubhub respectfully requests that the Motion be denied.

    Dated: April 7, 2021                                 COZEN O’CONNOR

                                                          /s/ Michael W. McTigue Jr.
                                                         Michael W. McTigue Jr.
                                                         Meredith C. Slawe
                                                         One Liberty Place
                                                         1650 Market Street, Suite 2800
                                                         Philadelphia, PA 19103
                                                         Telephone: (215) 665-2000
                                                         Facsimile: (215) 665-2013
                                                         mmctigue@cozen.com
                                                         mslawe@cozen.com

                                                         Jean Marie French
                                                         707 17th Street, Suite 3100
                                                         Denver, CO 80202
                                                         Telephone: (720) 479-3860
                                                         Facsimile: (720) 459-6134
                                                         jfrench@cozen.com

                                                         Attorneys for Defendant Grubhub Inc.




   10
          Malcolm v. Reynolds Polymer Technology, Inc., cited by Movants (Motion at 12), is not
   on point. Malcolm was not a class action, and did not involve a pending settlement. To the
   contrary, at the time of intervention, the litigation was in the midst of discovery, which itself had
   been both temporarily stayed and extended by the parties. No. 17-2835, 2018 WL 6695921, at *6
   (D. Colo. Dec. 20, 2018) (Martinez, J.).

                                                    15
Case 1:20-cv-01327-WJM-NYW Document 44 Filed 04/07/21 USDC Colorado Page 17 of 17




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 7, 2021, I electronically filed the foregoing document using

   the CM/ECF system, which will send notification of such filing to all current counsel of record.

   Pursuant to D.C. Colo. L. Civ. R. 6.1(c), I hereby certify that I also served a copy of this motion

   on my client.



                                                        /s/ Michael W. McTigue Jr.
                                                        Michael W. McTigue Jr.
